Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenlaw (US 5,915,916).
In re claim 1, Greenlaw discloses a transportation trailer, comprising: a space frame; a trailer hookup disposed at a first longitudinal end of the space frame; and  5a plurality of wheels disposed at a second end of the space frame opposite the first end; wherein the space frame comprises: a lower central portion for directly supporting cargo thereon; lower side portions coupled to and extending longitudinally outward from the 10lower central portion on both sides of the space frame; and an upper portion (see Figure 10) extending upward from the lower side portions to a location above a maximum height of the cargo as shown in annotated Figure 1 below.  
In re claim 2, Greenlaw further discloses wherein a ground clearance of the lower central 15portion of the space frame is less than a ground clearance of the lower side portions of the space frame as shown in Figures 1 and 3a.  

In re claim 4, Greenlaw further discloses wherein an opening is formed on at least one side of the space frame to enable movement of cargo onto the transportation trailer from a side of the transportation trailer as shown in annotated Figure 1 below.  

    PNG
    media_image1.png
    456
    791
    media_image1.png
    Greyscale

5 In re claim 8, Greenlaw discloses, as discussed above, a system, comprising: a transportation trailer having a space frame coupled to a trailer hookup and a plurality of wheels, wherein the space frame comprises: a lower central portion; lower side portions coupled to and extending longitudinally outward from the 10lower central portion on both sides of the space frame; and an upper portion extending upward from the lower side portions to a position above the lower central portion; and a cargo element to be transported on the transportation trailer, wherein the cargo element is disposed directly on and supported by the lower central portion of the space frame, 15and wherein the upper portion of the space frame extends to a position above a height of the cargo 
In re claim 925, Greenlaw further discloses wherein a bottom surface of the cargo element is supported by 20the lower central portion of the space frame at a position that is below the top surfaces of the lower side portions of the space frame as shown in Figure 3b.  
In re claim 1425, Greenlaw further discloses wherein the space frame comprises a truss structure 5connecting the lower central portion to the upper portion of the space frame as shown in Figures 10-11.  
In re claim 16, Greenlaw discloses, as discussed above, a method, comprising: providing a transportation trailer comprising a space frame, wherein the space frame comprises:  15a lower central portion; lower side portions coupled to and extending longitudinally outward from the lower central portion on both sides of the space frame; and an upper portion extending upward from the lower side portions to a position above the lower central portion;  20loading a cargo element onto the transportation trailer such that the cargo element is disposed directly onto the lower central portion of the space frame; supporting the cargo element via the space frame, wherein the upper portion of the space frame extends above a height of the cargo element; and transporting the cargo element via the transportation trailer.  
In re claim 1725, Greenlaw further discloses loading the cargo element onto the transportation trailer using a forklift (column 1, lines 27-28).  
In re claim 1825, Greenlaw further discloses loading the cargo element onto the 30transportation trailer from a side of the transportation trailer through an opening (door) in .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw.
In re claim 255, Greenlaw further discloses wherein the space frame comprises openable doors to load/unload cargo, but does not disclose a removable truss section disposed over the opening on the at least one side of the space frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the doors of Greenlaw such that they comprised trusses to strengthen the external walls of the trailer.
In re claim 192519, Greenlaw further discloses removing a truss section (door) from the space frame to expose the opening as discussed above regarding claim 5.  

Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw in view of Gauthier (US 7,997,213).
.  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw in view of Chambers (US 2007/0065261).
In re claims 10-11, Greenlaw discloses the system of claim 8, but does not specifically disclose wherein the cargo element comprises a single, dense load /container holding bulk material disposed on the lower central portion of the space frame. Chambers, however, does disclose a single, dense load /container holding bulk material (see [0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the load of Greenlaw such that it comprised the dense load /container holding bulk material to be able to load, transport, and unload the material in the most efficient way possible.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw in view of Oren (US 9,969,564).
.
Allowable Subject Matter
Claims 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the space frame further comprises downwardly sloping portions coupled to opposite sides of the upper portion and sloping 30downwardly and in opposite directions away from the upper portion to connect the upper portion to the lower side portions of the space frame” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach trailers of interest.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL R STABLEY/Examiner, Art Unit 3611                

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611